DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 remain pending in the application.
Claims 19-20 are newly added.
Claim 20 is rejected under 35 U.S.C. 112(b).
Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Amendment and Arguments
The amendment filed 06/23/2022 has been entered. 

Applicant’s amendments renumbering claims 15-20 as 13-18 have overcome the objection previously set forth in the Non-Final Office Action mailed 03/07/2022. The objections to these claims have been withdrawn.

 Applicant's arguments with respect to the rejection of claims 1-18 under 35 U.S.C. 103 have been fully considered, but they are not persuasive. The amendments made to claims 6 and 16 are not sufficient to overcome the current grounds of rejection.

 Applicant’s arguments are not persuasive in distinguishing over the references as they are currently applied. In response to Applicant’s argument that Colgrove does not teach the following limitation present in independent claims 1 and 14: “updating… a first index structure”, Examiner respectfully disagrees. Having applied the broadest reasonable interpretation, “updating…a first index structure” in interpreted as any modification applied to an index structure. Colgrove discloses in cited FIG. 5B, a mapping table is updated by the addition of a new entry. This reads on a modification being applied to an index structure. Therefore, Colgrove teaches the limitation “updating… a first index structure”.
In response to Applicant’s argument that Lee does not teach the following limitation present in independent claims 1 and 14: “recording updates of the page table in at least one page table journal”, Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). To elaborate on the combination, Lee teaches a journal as a collection of requested changes, in cited portion ¶ [0101]. Lee further specifies that address change information includes information regarding changes to logical to physical address mapping (¶ [0101]). One of ordinary skill in the art before the effective filing date of the claimed invention would have applied the known technique of recording address change information in a journal, as disclosed by Lee, to the known page table employed by the system disclosed by the combination of Colgrove and Lingarajappa. The motivation to do so would be to prevent data loss, as suggested by Lee in ¶ [0003]. Therefore, the combination of Colgrove, Lingarajappa, and Lee is maintained as teaching the limitation “recording updates of the page table in at least one page table journal.”
In response to Applicant’s argument that Colgrove does not teach the following limitation present in independent claims 1 and 14: “wherein the first index structure records a mapping relationship between a first identifier of the storage object and a second identifier of a page where the [data] of the storage object is located,” Examiner respectfully disagrees. Colgrove clearly teaches a primary index (i.e. first index) in which a key value (i.e. first identifier) mapped to a page ID (i.e. a second identifier), (Col. 12 lines 20-41). Therefore, Colgrove is maintained as teaching the limitation, “wherein the first index structure records a mapping relationship between a first identifier of the storage object and a second identifier of a page where the [data] of the storage object is located”.
In response to Applicant’s argument that Colgrove does not teach the following limitation present in independent claims 1 and 14: “wherein the page table records a mapping relationship between the second identifier and a page address of the page”, Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). To elaborate on the combination, Colgrove teaches mapping information from a matching entry of the primary index (such as a page ID), to a storage location, as disclosed in cited portion Col. 12 lines 20-41. Lingarajappa teaches a page table recording a mapping between  logical and physical addresses of metadata (¶ [0015]), where the physical address points to a metadata page (¶ [0016]). The combination would apply the known technique of employing a page table to map logical to physical page addresses, as disclosed by Lingarajappa, to the known system in which page ID’s are mapped to a storage location, as disclosed by Colgrove, and thus would map the page ID’s to their respective physical page addresses by the use of a page table. The motivation to do so would be to facilitate efficient use of storage space, as suggested by Lingarajappa in ¶ [0011]. Therefore, Examiner maintains that the combination of Colgrove and Lingarajappa teaches the limitation “wherein the page table records a mapping relationship between the second identifier and a page address of the page”.
Applicant’s arguments are not persuasive in distinguishing over the references as they are currently applied to account for the newly amended limitations present in claims 6 and 16. To the extent that cited art of record, Colgrove, is used as part of the rejections, Examiner respectfully disagrees that Colgrove does not teach the following limitation: “extracting a first identifier of the storage object from the first request.” Having applied the broadest reasonable interpretation, the limitation is interpreted as determining a first identifier of the storage object using information included in the request. Colgrove teaches determining the key from the information provided by the request (Col. 11 lines 57-67 and FIG. 3A). Therefore, Examiner relies on Colgrove to teach the amended limitation in claims 6 and 16: “extracting a first identifier of the storage object from the first request”.
In the interest of compact prosecution, Examiner suggests that Applicant clarify within the claims the intended interpretation of claim elements argued in the remarks. Such claim elements include “updating a first index structure”, a “mapping relationship”, and a “page table journal” (as recited on pages 10, 11, and 12 of Applicant’s Remarks). Specifically, clarifying how such elements are structurally distinct from the current interpretations, as described above. Incorporation of such subject matter will likely overcome the current 35 U.S.C. 103 rejections.

Claim Objections
 Applicant is advised that should claim 17 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites the limitations “the blocks”, “the second index structure”, “the previous page table”, and “the at least one page table journal”.  There is insufficient antecedent basis for these limitations in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the claim is interpreted as the following: “reading, based on a second index structure, blocks from the persistent storage device into the memory to restore a previous page table in the memory; and restoring the page table in the memory by merging the previous page table and at least one page table journal.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788), Lingarajappa (US 2020/0133773), and Lee et al. (US 2018/0357164).

Regarding claim 1, Colgrove et al., in the analogous field of address mapping, teaches in response to the [data] of the storage object being updated, updating, by a system comprising a processor, a first index structure for indexing the [data] of the storage object and a page table corresponding to the first index structure in a memory, resulting in an updated first index structure (Colgrove et al.: FIG. 5B describes a write operation (i.e. update) in which the index is updated (step 538) as well as the mapping table (i.e. page table) ), wherein the first index structure records a mapping relationship between a first identifier of the storage object and a second identifier of a page where the [data] of the storage object is located (Colgrove et al.: Each entry of the primary index 310 may store a key value. In addition, each entry may store a corresponding unique virtual page identifier (ID) and a level ID corresponding to the key value, Col. 12 lines 20-41), wherein the page table records a mapping relationship between the second identifier and a page address of the page (Colgrove et al.: Information from the matching entry may then be used to locate and retrieve a mapping which identifies a storage location which is the target of a received read or write request, Col. 12 lines 20-41; The address translation mapping table may convey a physical pointer value that indicates a location within the data storage subsystem 170 storing a data component corresponding to the received data storage access request, Col. 9 lines 1-10), and wherein the first index structure and the page table have been stored in a persistent storage device (Colgrove et al.: one or more mapping tables may be stored in the storage devices 176a-176m, storage devices 176a-176 may be SSDs utilizing Flash memory, Col. 4 lines 46-57 and Col. 5 lines 19-29; the information in primary indexes 310a-310i may be stored with the pages of mappings in storage devices 176a-176m, Col. 13 lines 35-55). 
storing the updated first index structure (Colgrove et al.: the information in primary indexes 310a-310i may be stored with the pages of mappings in storage devices 176a-176m, Col. 13 lines 35-55) [] in the persistent storage device.  
However, Colgrove et al. does not explicitly teach that the data being mapped to is metadata, and wherein the page table records a mapping relationship between the second identifier and a page address of the page. 
Lingarajappa, in the analogous field of address mapping, teaches mapping metadata and wherein the page table records a mapping relationship between the second identifier and a page address of the page (Lingarajappa: an auxiliary page table structure may be used to store mapping between logical address of metadata and physical address of metadata, ¶ [0015]; the auxiliary page table structure between a logical address of the first metadata and a second physical address. The second physical address points to a first metadata page of the plurality of pages, ¶ [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al. with that of Lingarajappa and to have a page table record a mapping relationship between the identifier and address of a page because such a mapping facilitates efficient utilization of the storage space (Lingarajappa, ¶ [0011] ). The combination would apply the known technique of employing a page table to map logical to physical page addresses, as disclosed by Lingarajappa, to the known system in which page ID’s are mapped to a storage location, as disclosed by Colgrove, and thus would map the page ID’s to their respective physical page addresses by the use of a page table. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage architecture disclosed by Colgrove et al. with that of Lingarajappa’s metadata storage in order to independently manage the metadata (Lingarajappa, ¶ [0018]).
However, the combination of Colgrove et al. and Lingarajappa does not explicitly teach recording updates of the page table in at least one page table journal; and storing [] the at least one page table journal in the persistent storage device.
Lee et al., in the analogous field of address mapping teaches recording updates of the page table in at least one page table journal; and storing [] the at least one page table journal in the persistent storage device (Lee et al.: a host (for example, the host 20 of FIG. 1) may output address change information ACI to the FTL 130 together with an address change request. The address change information ACI may include logical address change information about a logical address to change in a mapping table stored in the storage device 10. In other words, the address change information ACI may include logical address change information about a logical address to change having a physical address allocated thereto. A collection of requested changes may be referred to as a journal. To prevent loss of a journal when the power is interrupted, the storage device 10 may store the journal in the nonvolatile memory 110,  ¶ [0101]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al. and Lingarajappa with that of Lee et al., and to record updates of the page table in a page table journal in order to prevent data loss (Lee et al., ¶ [0003]). 


Claim 14 amounts to an apparatus comprising instructions that, when executed by one or more processors, performs the method of claim 1.  Accordingly, claim 14 is rejected for substantially the same reasons as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Colgrove et al.: FIG. 1 processor 122, storage devices 176a-176m, and RAM 172, memory medium 130). 


Claims 2, 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788), Lingarajappa (US 2020/0133773), Lee et al. (US 2018/0357164), and Moshayedi (US 2009/0327589).

Regarding claim 2, the combination of Colgrove et al., Lingarajappa, and Lee et al. teaches the method of claim 1, as shown prior. The combination further teaches in response to determining that the at least one page table journal is to be merged with the page table, merging the page table and the at least one page table journal into an updated page table (Lee et al.: The FTL 130 may write the generated first journal JN1 to the buffer 140 (S630) and update the previously stored mapping table based on the written first journal JN1 (S640), ¶ [0112]; ); and 
storing the updated page table in the persistent storage device (Lee et al.: A collection of requested changes may be referred to as a journal. To prevent loss of a journal when the power is interrupted, the storage device 10 may store the journal in the nonvolatile memory 110,  ¶ [0101]).  
However the combination does not explicitly teach determining whether the at least one page table journal in the persistent storage device is to be merged with the page table.
Moshayedi, in the analogous field of journaling systems, teaches determining whether the at least one page table journal in the persistent storage device is to be merged with the page table (Moshayedi: controller 101 may be configured to copy information from transaction log 202 to a non-volatile data block after a certain period of time or after a certain amount of data is accumulated, whichever occurs first, ¶ [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al., Lingarajappa and Lee et al., with that of Moshayedi and to determine whether the at least one page table journal in the persistent storage device is to be merged with the page table in order to  allow a flash storage device to recover quickly from a loss of power without data corruption or undue delay in recreating addressing tables stored therein, and without the need for expensive and complex backup power mechanisms (Moshayedi, ¶ [0006]).


	Regarding claim 3,  the combination further teaches wherein the determining whether the at least one page table journal is to be merged with the page table comprises: determining whether a merge condition is satisfied; and in response to the merge condition being satisfied, determining that the at least one page table journal is to be merged with the page table, wherein the merge condition comprises at least one of: a time since a last merge of page table journals exceeding a threshold time, or an amount of the updates of the page table indicated by the at least one page table journal exceeding a threshold amount (Moshayedi: controller 101 may be configured to copy information from transaction log 202 to a non-volatile data block after a certain period of time or after a certain amount of data is accumulated, whichever occurs first, ¶ [0025]). 

Claim 15 amounts to an apparatus comprising instructions that, when executed by one or more processors, performs the method of claim 2.  Accordingly, claim 15 is rejected for substantially the same reasons as presented above for claim 2 and based on the references’ disclosure of the necessary supporting hardware and software (Colgrove et al.: FIG. 1 processor 122, storage devices 176a-176m, and RAM 172, memory medium 130). 


Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788), Lingarajappa (US 2020/0133773), Lee et al. (US 2018/0357164), Moshayedi (US 2009/0327589), and Chiueh et al. (US 9,164,887).

Regarding claim 4, the combination of Colgrove et al., Lingarajappa, Lee et al., and Moshayedi teaches the method of claim 2, as shown prior. The combination further teaches dividing the updated page table into a plurality of blocks; storing the plurality of blocks in the persistent storage device respectively (Colgrove et al. : see FIG. 14 for a data layout architecture within a storage devices 176a-176m logically divided in blocks, and Col. 26 lines 16-47; one or more mapping tables may be stored in the storage devices 176a-176m which may be SSDs utilizing Flash memory, Col. 4 lines 46-57 and Col. 5 lines 19-29); 
However, the combination does not explicitly teach generating a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device; and storing the second index structure in the persistent storage device.
Chiueh et al., in the analogous field of address mapping, teaches generating a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device; and storing the second index structure in the persistent storage device (Chiueh et al.: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al., Lingarajappa, Lee et al., and Moshayedi with that of Chiueh et al. and to generate a second index for recording respective addresses of the plurality of blocks in the persistent storage device in order to effectively manage a large memory storage system with multiple flash memory storage devices and deal with and respond abnormal shutdown of the large memory storage system (Chiueh et al., Col. 1 lines 45-62).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788), Lingarajappa (US 2020/0133773), Lee et al. (US 2018/0357164), and Nath et al. (“FlashDB: Dynamic Self-tuning Database for NAND Flash”, Pub. 2007).

Regarding claim 5, the combination of Colgrove et al., Lingarajappa, and Lee et al. teaches the method of claim 1, as shown prior.
However, the combination does not teach wherein the first index structure is implemented as a B+ tree.
Nath et al., in the analogous field of indexing, teaches wherein the first index structure is implemented as a B+ tree (Nath et al.: B+-tree, a popular indexing data structure used in various incarnations in database systems., Section 2.3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al., Lingarajappa and Lee et al., with that of Nath et al., and to implement the first index as a B+ tree because powerful queries such as lookup, range queries, multi-dimensional range-queries, and joins can be efﬁciently supported by a B+-tree. Additionally, it supports efﬁcient operations to ﬁnd, delete, insert, and browse the data (Nath et al., Section 2.3).

Claims 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788), and Lingarajappa (US 2020/0133773).

Regarding claim 6, Colgrove et al., in the analogous field of address mapping, teaches reading, from a persistent storage device into a memory by a system comprising a processor (Colgrove et al.: FIG.1 processor 122, storage devices 176a-176m, and RAM 172), a first index structure for indexing the [data] of the storage object and at least a part of a page table corresponding to the first index structure (Colgrove et al.: A copy of one or more of the primary index portions 310a-310i may be included in index copies 330 (e.g., cached copies). Copies 330 may generally correspond to the cached index depicted in FIG. 3B. The information in index copies 330 may be stored in RAM 172, buffers within controller 174, memory medium 130, and caches within processor 122, Col. 13 lines 35-55; copies of portions or all of a given mapping table entries may be stored in RAM 172, in buffers within controller 174, in memory medium 130, and in one or more caches within or coupled to processor 122, Col. 8 lines 2-5), wherein the first index structure records a mapping relationship between a first identifier of the storage object and a second identifier of a page where the [data] of the storage object is located (Colgrove et al.: Each entry of the primary index 310 may store a key value. In addition, each entry may store a corresponding unique virtual page identifier (ID) and a level ID corresponding to the key value, Col. 12 lines 20-41 ), [] and 
in response to receiving a first request to access the [data] of the storage object, accessing the [data] of the storage object based on the first index structure and at least the part of the page table (Colgrove et al.: FIG. 5A shows a read method which first accesses a primary index with a query key then subsequently accessing a mapping table before finally performing the storage access). 
wherein the accessing the metadata of the storage object comprises: extracting the first identifier of the storage object from the first request (Colgrove et al.: determining the key from the information provided by the request, Col. 11 lines 57-67 and FIG. 3A).
However, Colgrove et al. does not explicitly teach that the data being mapped to is metadata, and that the page table records a mapping relationship between the second identifier and a page address of the page.
Lingarajappa, in the analogous field of address mapping, teaches mapping metadata and the page table records a mapping relationship between the second identifier and a page address of the page (Lingarajappa: an auxiliary page table structure may be used to store mapping between logical address of metadata and physical address of metadata, ¶ [0015]; the auxiliary page table structure between a logical address of the first metadata and a second physical address. The second physical address points to a first metadata page of the plurality of pages, ¶ [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al. with that of Lingarajappa and to have a page table record a mapping relationship between the identifier and address of a page because such a mapping facilitates efficient utilization of the storage space (Lingarajappa, ¶ [0011] ). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage architecture disclosed by Colgrove et al. with that of Lingarajappa’s metadata storage in order to independently manage the metadata (Lingarajappa, ¶ [0018]).

Claim 16 amounts to an apparatus comprising instructions that, when executed by one or more processors, performs the method of claim 6.  Accordingly, claim 16 is rejected for substantially the same reasons as presented above for claim 6 and based on the references’ disclosure of the necessary supporting hardware and software (Colgrove et al.: FIG. 1 processor 122, storage devices 176a-176m, and RAM 172, memory medium 130). 

Claims 7-9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788), Lingarajappa (US 2020/0133773), and Chiueh et al. (US 9,164,887).

Regarding claim 7, the combination of Colgrove et al. and Lingarajappa teaches the method of claim 6, as shown prior. The combination further teaches wherein the page table stored in the persistent device comprises a plurality of blocks (Colgrove et al.: see FIG. 14 for a data layout architecture within a storage devices 176a-176m logically divided in blocks, (111-112); one or more mapping tables may be stored in the storage devices 176a-176m which may be SSDs utilizing Flash memory, Col. 4 lines 46-57 and Col. 5 lines 19-29).
However, the combination does not teach a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device, and reading at least the part of the page table comprises: reading the second index structure from the persistent storage device.
Chiueh et al., in the analogous field of address mapping, teaches and a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device, and reading at least the part of the page table comprises: reading the second index structure from the persistent storage device (Chiueh et al.: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and obtains the BMT index). Then, the mapping table maintaining unit 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical block 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al. and Lingarajappa with that of Chiueh et al. and to implement a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device in order to effectively manage a large memory storage system with multiple flash memory storage devices and deal with and respond abnormal shutdown of the large memory storage system (Chiueh et al., Col. 1 lines 45-62).

Regarding claim 8, the combination further teaches wherein the accessing the metadata of the storage object comprises: extracting the first identifier of the storage object from the first request (Colgrove et al.: A key generator 304 may receive one or more requester data inputs 302. A given received read/write request may identify a particular volume, sector and length. The key generator 304 may produce a query key value 306 that includes a volume identifier (ID), a logical or virtual address, a snapshot ID, and a sector number, Col. 11 Lines 57-67 and FIG. 3A); determining, by searching the first index structure, the second identifier of the page where the metadata of the storage object is located (Colgrove et al.: Each entry of the primary index 310 may store a key value. In addition, each entry may store a corresponding unique virtual page identifier (ID) and a level ID corresponding to the key value , Col. 12 lines 20-41; FIG. 5A shows a read method which first accesses a primary index with a query key then subsequently accessing a mapping table before finally performing the storage access.); determining, from the plurality of blocks, a block associated with the page based on the second identifier; determining an address of the block in the persistent storage device by searching the second index structure; reading the block from the address in the persistent storage device (Chiueh et al.: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and obtains the BMT index. Then, the mapping table maintaining unit 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical block 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42); searching the block for a page address of the page based on the second identifier (Lingarajappa: an auxiliary page table structure may be used to store mapping between logical address of metadata and physical address of metadata, ¶ [0015]; FIG. 6 describes a read operation in which the page table structure is used to locate the first metadata page using the logical address of the data); and accessing the metadata of the storage object from the page address in the persistent storage device (Colgrove et al.: FIG. 5A shows a read method which first accesses a primary index with a query key then subsequently accessing a mapping table before finally performing the storage access; Information from the matching entry may then be used to locate and retrieve a mapping which identifies a storage location which is the target of a received read or write request, Col. 12 lines 20-41).  

Regarding claim 9,  the combination further teaches reading, based on the second index structure, the plurality of blocks from the persistent storage device into the memory to restore the page table in the memory (Chiueh et al.: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and obtains the BMT index. Then, the mapping table maintaining unit 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical block 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42), wherein the first index structure further indexes further metadata of a further storage object (Colgrove et al.: A primary index 310, as shown in FIG. 3A, may provide location identifying information for data stored in the storage devices 176a-176m, Col. 12 lines 12-15. The data is interpreted as including at least a first data and a further data.); and in response to receiving a second request to access the further metadata of the further storage object, accessing the further metadata of the further storage object based on the first index structure and the page table (Colgrove et al.: FIG. 5A shows a read method which first accesses a primary index with a query key then subsequently accessing a mapping table before finally performing the storage access).  

Regarding claim 17, the combination of Colgrove et al. and Lingarajappa teaches the apparatus of claim 16, as shown prior. The combination further teaches wherein the page table stored in the persistent device comprises blocks and a second index structure for recording respective addresses of the blocks in the persistent storage device (Colgrove et al.: see FIG. 14 for a data layout architecture within a storage devices 176a-176m logically divided in blocks, (111-112); one or more mapping tables may be stored in the storage devices 176a-176m which may be SSDs utilizing Flash memory, Col. 4 lines 46-57 and Col. 5 lines 19-29). 
However, the combination does not teach wherein the reading at least the part of the page table comprises reading the second index structure from the persistent storage device, and wherein the actions further comprise reading, based on the second index structure, the blocks from the persistent storage device into the memory to restore the page table in the memory.
Chiueh et al., in the analogous field of address mapping, teaches wherein the reading at least the part of the page table comprises reading the second index structure from the persistent storage device, and wherein the actions further comprise reading, based on the second index structure, the blocks from the persistent storage device into the memory to restore the page table in the memory (Chiueh et al.: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and obtains the BMT index). Then, the mapping table maintaining unit 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical block 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al. and Lingarajappa with that of Chiueh et al. and to implement a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device in order to effectively manage a large memory storage system with multiple flash memory storage devices and deal with and respond abnormal shutdown of the large memory storage system (Chiueh et al., Col. 1 lines 45-62).

Regarding claim 19, the combination of Colgrove et al. and Lingarajappa teaches the apparatus of claim 16, as shown prior. The combination further teaches wherein the page table stored in the persistent device comprises blocks and a second index structure for recording respective addresses of the blocks in the persistent storage device (Colgrove et al.: see FIG. 14 for a data layout architecture within a storage devices 176a-176m logically divided in blocks, (111-112); one or more mapping tables may be stored in the storage devices 176a-176m which may be SSDs utilizing Flash memory, Col. 4 lines 46-57 and Col. 5 lines 19-29). 
However, the combination does not teach wherein the reading at least the part of the page table comprises reading the second index structure from the persistent storage device, and wherein the actions further comprise reading, based on the second index structure, the blocks from the persistent storage device into the memory to restore the page table in the memory.
Chiueh et al., in the analogous field of address mapping, teaches wherein the reading at least the part of the page table comprises reading the second index structure from the persistent storage device, and wherein the actions further comprise reading, based on the second index structure, the blocks from the persistent storage device into the memory to restore the page table in the memory (Chiueh et al.: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and obtains the BMT index). Then, the mapping table maintaining unit 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical block 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al. and Lingarajappa with that of Chiueh et al. and to implement a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device in order to effectively manage a large memory storage system with multiple flash memory storage devices and deal with and respond abnormal shutdown of the large memory storage system (Chiueh et al., Col. 1 lines 45-62).


Claims 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788), Lingarajappa (US 2020/0133773), Lee et al. (US 2018/0357164), and Chiueh et al. (US 9,164,887).

Regarding claim 10, the combination of Colgrove et al. and Lingarajappa teaches the method of claim 6, as shown prior. The combination further teaches wherein the accessing the metadata of the storage object comprises: determining, by searching the first index structure, the second identifier of the page where the metadata of the storage object is located (Colgrove et al.: A key generator 304 may receive one or more requester data inputs 302. A given received read/write request may identify a particular volume, sector and length. The key generator 304 may produce a query key value 306 that includes a volume identifier (ID), a logical or virtual address, a snapshot ID, and a sector number, Col. 11 Lines 57-67 and FIG. 3A); and in response to the page address of the page being found in the at least one page table journal, accessing the metadata of the storage object from the page address in the persistent storage device (Colgrove et al.: FIG. 5A shows a read method which first accesses a primary index with a query key then subsequently accessing a mapping table before finally performing the storage access; Information from the matching entry may then be used to locate and retrieve a mapping which identifies a storage location which is the target of a received read or write request, Col. 12 lines 20-41).  
However, the combination does not teach wherein the page table stored in the persistent device comprises a previous page table and at least one page table journal for recording updates of the page table relative to the previous page table; and searching the at least one page table journal for a page address of the page based on the second identifier.
Lee et al., in the analogous field of logical to physical address mapping teaches wherein the page table stored in the persistent device comprises a previous page table and at least one page table journal for recording updates of the page table relative to the previous page table (Lee et al.: The FTL 130 may write the generated first journal JN1 to the buffer 140 (S630) and update the previously stored mapping table based on the written first journal JN1 (S640), ¶ [0112]; a host (for example, the host 20 of FIG. 1) may output address change information ACI to the FTL 130 together with an address change request. The address change information ACI may include logical address change information about a logical address to change in a mapping table stored in the storage device 10. In other words, the address change information ACI may include logical address change information about a logical address to change having a physical address allocated thereto. A collection of requested changes may be referred to as a journal. To prevent loss of a journal when the power is interrupted, the storage device 10 may store the journal in the nonvolatile memory 110, ¶ [0101]);
searching the at least one page table journal for a page address of the page based on the second identifier (Lee et al.: When an access request to the changing logical addresses included in the first journal JN1 is received from a host (for example, the host 20 of FIG. 1), the storage device 10 may respond to the access request with the first journal JN1, not the mapping table stored in the buffer 140 or the nonvolatile memory 110, ¶ [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al. and Lingarajappa with that of Lee et al., and to record updates of the page table in a page table journal in order to prevent data loss (Lee et al., ¶ [0003]). 
However, the combination of Colgrove et al., Lingarajappa, and Lee et al. does not teach wherein the previous page table comprises a plurality of blocks and a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device, wherein the reading at least the part of the page table comprises reading the at least one page table journal and the second index structure from the persistent storage device.
Chiueh et al., in the analogous field of address mapping, teaches wherein the previous page table comprises a plurality of blocks and a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device, wherein the reading at least the part of the page table comprises reading the at least one page table journal and the second index structure from the persistent storage device (Chiueh et al.: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and obtains the BMT index. Then, the mapping table maintaining unit 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical block 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al., Lingarajappa, and Lee et al., with that of Chiueh et al. and to implement a second index for recording respective addresses of the plurality of blocks in the persistent storage device in order to effectively manage a large memory storage system with multiple flash memory storage devices and deal with and respond abnormal shutdown of the large memory storage system (Chiueh et al., Col. 1 lines 45-62).

Regarding claim 11, the combination further teaches in response to the page address of the page not being found in the at least one page table journal, determining, from the plurality of blocks, a block associated with the page based on the second identifier; determining an address of the block in the persistent storage device by searching the second index structure; reading the block from the address in the persistent storage device (Chiueh et al.: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and obtains the BMT index. Then, the mapping table maintaining unit 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical block 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42); searching the block for a page address of the page based on the second identifier (Lingarajappa: an auxiliary page table structure may be used to store mapping between logical address of metadata and physical address of metadata, ¶ [0015]; FIG. 6 describes a read operation in which the page table structure is used to locate the first metadata page using the logical address of the data); and accessing the metadata of the storage object from the page address in the persistent storage device (Colgrove et al.: FIG. 5A shows a read method which first accesses a primary index with a query key then subsequently accessing a mapping table before finally performing the storage access; Information from the matching entry may then be used to locate and retrieve a mapping which identifies a storage location which is the target of a received read or write request, Col. 12 lines 20-41).  

Regarding claim 12, the combination further teaches reading, based on the second index structure, the plurality of blocks from the persistent storage device into the memory to restore the previous page table in the memory; and restoring the page table in the memory by merging the previous page table and the at least one page table journal (Lee et al.: The FTL 130 may write the generated first journal JN1 to the buffer 140 (S630) and update the previously stored mapping table based on the written first journal JN1 (S640), ¶ [0112]).  

Regarding claim 20,  the combination of Colgrove et al., and Lingarajappa teaches the apparatus of claim 16, as shown prior.
However, the combination does not teach reading the blocks from the persistent storage device into the memory to restore the previous page table in the memory; and restoring the page table in the memory by merging the previous page table and the at least one page table journal.
Lee et al., in the analogous field of logical to physical address mapping teaches reading, [], the blocks from the persistent storage device into the memory to restore the previous page table in the memory; and restoring the page table in the memory by merging the previous page table and the at least one page table journal (Lee et al.: The FTL 130 may write the generated first journal JN1 to the buffer 140 (S630) and update the previously stored mapping table based on the written first journal JN1 (S640), ¶ [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al. and Lingarajappa with that of Lee et al., and to record updates of the page table in a page table journal in order to prevent data loss (Lee et al., ¶ [0003]). 
However, the combination of Colgrove et al., Lingarajappa, and Lee et al. does not teach reading, based on the second index structure, blocks from the persistent storage device.
Chiueh et al., in the analogous field of address mapping, teaches reading, based on the second index structure, blocks from the persistent storage device (Chiueh et al.: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and obtains the BMT index. Then, the mapping table maintaining unit 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical block 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al., Lingarajappa, and Lee et al., with that of Chiueh et al. and to implement a second index for recording respective addresses of the plurality of blocks in the persistent storage device in order to effectively manage a large memory storage system with multiple flash memory storage devices and deal with and respond abnormal shutdown of the large memory storage system (Chiueh et al., Col. 1 lines 45-62).


Claims 13, and claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788), Lingarajappa (US 2020/0133773), and Nath et al. (“FlashDB: Dynamic Self-tuning Database for NAND Flash”, Pub. 2007).

Regarding claim 13, the combination of Colgrove et al. and Lingarajappa teaches the method of claim 6, as shown prior. 
However, the combination does not teach wherein the first index structure is implemented as a B+ tree.
Nath et al., in the analogous field of indexing, teaches wherein the first index structure is implemented as a B+ tree (Nath et al.: B+-tree, a popular indexing data structure used in various incarnations in database systems, Section 2.3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove et al. and Lingarajappa, with that of Nath et al., and to implement the first index as a B+ tree because powerful queries such as lookup, range queries, multi-dimensional range-queries, and joins can be efﬁciently supported by a B+-tree. Additionally, it supports efﬁcient operations to ﬁnd, delete, insert, and browse the data (Nath et al., Section 2.3).


Claim 18 amounts to an apparatus comprising instructions that, when executed by one or more processors, performs the method of claim 13.  Accordingly, claim 18 is rejected for substantially the same reasons as presented above for claim 13 and based on the references’ disclosure of the necessary supporting hardware and software (Colgrove et al.: FIG. 1 processor 122, storage devices 176a-176m, and RAM 172, memory medium 130). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        08/03/2022

/William B Partridge/Primary Examiner, Art Unit 2183